COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:      In the Matter of David Christopher Hesse

Appellate case number:    01-15-00401-CR

Trial court case number: 12-DCR-061186

Trial court:              240th District Court of Fort Bend County

        The en banc court has voted to deny appellant’s motion for rehearing en banc. It is ordered
that the motion for rehearing en banc is denied.

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

Judge’s signature: /s/ Jane Bland
                      Acting for the En Banc Court


Date: November 1, 2016